



Exhibit 10.39




November 8, 2017




PERSONAL AND CONFIDENTIAL


Mary Szela
6 Bannockburn Ct
Bannockburn, IL 60015


Re:    Resignation Agreement


Dear Mary:


This letter confirms your separation from employment with Novelion Services,
USA, Inc. (the “Company”) and proposes an agreement (the “Agreement”) between
you and the Company. The purpose of this Agreement is to establish an amicable
arrangement for ending your employment relationship, including releasing the
Company and related persons or entities from any claims and permitting you to
receive separation pay and related benefits.


You acknowledge that you are entering into this Agreement knowingly and
voluntarily. By proposing and entering into this Agreement, the Company is not
admitting in any way that it violated any legal obligation that it owed to you.


With those understandings, you and the Company agree as follows:


1.
Resignation from Employment



This confirms that you have submitted your written resignation from employment
with the Company effective on November 7, 2017 (the “Resignation Date”). You
further confirm that you have submitted your written resignation from any and
all other positions that you hold with the Company as an officer, director or
otherwise, or with any affiliate or subsidiary of the Company, effective on the
Resignation Date. You acknowledge that as of the Company’s most recent payroll
payment of salary to you, you were fully paid for all salary then due to you.
The Company agrees to pay you your salary, and all accrued but unused vacation
through the Resignation Date. The Company shall reimburse you for any business
expenses incurred through the Resignation Date, in accordance with the Company’s
expense reimbursement policy. You also agreed to remove your personal furniture
from the condominium provided to you by the Company by November 20, 2017, and
will leave the keys to such condominium with the building concierge no later
than that date.


2.
Severance Benefits



(a)Severance Pay. The Company shall pay you severance pay (“Severance Pay”)
consisting of salary continuation at your final base salary rate of $689,550 per
year effective for the period from the date immediately following the
Resignation Date to and including November 6, 2018 (the “Severance Pay Period”).
The Company shall pay you Severance Pay on its regular payroll dates; provided
that the Company shall not be obligated to include you on the payroll before
this Agreement becomes effective. If the Company does not make one or more
payments of Severance Pay on a regular payroll date because this Agreement has
not yet become effective, the Company shall make all such delayed payments by
the first payroll date when it is practicable to do so after the Agreement
becomes effective. In addition, on the final date on which Severance Pay is paid
at the conclusion of the Severance Pay Period, the Company shall also pay you,
in a lump sum, the gross amount of $413,000.
   
(b)Tax Treatment. The Company shall make deductions, withholdings and tax
reports with respect to payments and benefits under this Agreement that it
reasonably determines to be required. Payments under this Agreement shall be in
amounts net of any such deductions or withholdings. Nothing in this Agreement
shall be construed to require the Company to make any payments to compensate you
for any adverse tax effect associated with any payments or benefits or for any
deduction or withholding from any payment or benefit.


3.Equity


You and the Company acknowledge that 6,632 restricted stock units (RSU) from a
grant dated May 9, 2016 vested effective May 9, 2017. You and the Company also
acknowledge that none of the options or other forms of equity that you hold to





--------------------------------------------------------------------------------





purchase, or that entitle you to receive, shares of the Company’s common stock
pursuant to the Novelion 2016 Equity Incentive Plan or any predecessor plan are
vested as of the Resignation Date and shall lapse on that date and will not be
exercisable. You agree that other than the RSUs discussed above in this Section,
you have no other rights to stock awards, performance awards, or stock options
of the Company.


4.
Continuing Obligations



You acknowledge that your obligations under the Employee Confidentiality,
Assignment of Intellectual Property and Non-Competition Agreement
(“Confidentiality and Non-Competition Agreement”) shall continue in effect,
including without limitation your obligations to maintain the confidentiality of
Proprietary Information as defined in the Confidentiality and Non-Competition
Agreement, to return documents and other property of the Company and to not
compete or solicit unfairly. A copy of the Confidentiality and Non-Competition
Agreement is enclosed as Exhibit A. You also agree not to communicate with any
of the Company’s debt or equity holders regarding the Company including, without
limitation, its business, products, services or financial status, your
employment or termination from employment, or the status of the Company’s debt
or equity, unless such communication is in connection with future litigation to
which you are a party.


5.
Return of Property



You confirm that, to the best of your knowledge, within 48 hours following your
execution of this Agreement, you will have returned to the Company all Company
property, including, without limitation, computer equipment, software, keys and
access cards, credit cards, files and any documents (including computerized data
and any copies made of any computerized data or software) containing information
concerning the Company, its business or its business relationships. In the event
that you discover that you continue to retain any such property, you shall
return it to the Company promptly. You also commit to deleting and finally
purging any duplicates of files or documents that may contain Company
information from any computer or other device that remains your property after
the Resignation Date. In the event that you discover that you continue to retain
any such duplicates of files or documents, you shall delete them promptly.
Notwithstanding the above, you may retain your Company Mac laptop until you
remove all of your personal data residing on such laptop and on the Company’s
cloud (under your Apple I.D.), according to the process agreed to by counsel for
each of the parties to this Agreement. You shall accomplish this removal of your
personal data and return the laptop to the Company no later than November 17,
2017, provided that if you need additional time to accomplish this, you will
notify Company counsel and a reasonable extension will be provided.


6.
Mutual Release of Claims



(a)    In consideration for, among other terms, the Severance Pay, to which you
acknowledge you would otherwise not be entitled, you voluntarily release and
forever discharge the Company, together with Novelion Therapeutics, Inc., its
and their subsidiaries, and affiliated and related entities, its and their
respective predecessors, successors and assigns (collectively, the
“Affiliates”), its and their respective employee benefit plans, equity incentive
plans, and fiduciaries of such plans, and the current and former officers,
directors, shareholders, employees, attorneys, accountants and agents of each of
the foregoing in their official and personal capacities (collectively referred
to as the “Company Releasees”) generally from all claims, demands, debts,
damages and liabilities of every name and nature, known or unknown (“Claims”)
that, as of the date when you sign this Agreement, you have, ever had, now claim
to have or ever claimed to have had against any or all of the Company Releasees
relating to or arising from your employment with the Company or termination or
your employment with the Company. This release includes, without limitation, all
Claims:


•
relating to your employment by and termination of employment with the Company;

•
arising from your Employment Agreement dated May 8, 2017;

•
of wrongful discharge or violation of public policy;

•
of breach of contract;

•
of defamation or other torts;

•
of retaliation or discrimination under federal, state or local law (including,
without limitation, Claims of discrimination or retaliation under the Employee
Retirement Income Security Act, the Age Discrimination in Employment Act, the
Americans with Disabilities Act, and Title VII of the Civil Rights Act of 1964);

•
under any other federal or state statute (including, without limitation, Claims
under the Fair Labor Standards Act);

•
under the Ontario Employment Standards Act, 2000 and the British Columbia
Employment Standards Act, the Ontario Human Rights Code and the British Columbia
Human Rights Code, and any other applicable Canadian or provincial law,
regulation or other requirement (each as amended from time to time);

•
for wages, bonuses, incentive compensation, commissions, stock, stock options,
vacation pay or any other compensation or benefits, either under the
Massachusetts Wage Act, M.G.L. c. 149, §§148-150C, or otherwise; and






--------------------------------------------------------------------------------





•
for damages or other remedies of any sort, including, without limitation,
compensatory damages, punitive damages, injunctive relief and attorney’s fees;



provided, however, that this release shall not affect (a) Claims that arise
after the Effective Date of this Agreement, (b) your rights under this
Agreement, (c) your vested rights under the Company’s Section 401(k) plan, (d)
your rights to the 6,632 RSUs discussed above in Section 3, (e) your rights to
continued health insurance coverage pursuant to COBRA, (f) your rights to
indemnification arising under the Company’s or any Affiliate’s bylaws,
contracts/agreements or otherwise by law, (g) your right to coverage under the
Company’s or any Affiliate’s D&O insurance policy; (h) your right to
contribution in the event that a judgment is entered against you for which you
and the Company or any of the other Company Releasees are found to be jointly
liable, or (i) Claims that cannot be lawfully waived or released.


You agree not to accept damages of any nature, other equitable or legal remedies
for your own benefit or attorney’s fees or costs from any of the Company
Releasees with respect to any Claim released by this Agreement. As a material
inducement to the Company to enter into this Agreement, you represent that you
have not assigned any Claim to any third party.


(b)     In consideration for your execution of this Agreement, the Company,
Novelion Therapeutics, Inc. and Aegerion Pharmaceuticals, Inc., (“Company
Releasing Parties”) voluntarily release and forever discharge you, your
beneficiaries, heirs, estate, attorneys, accountants, and agents in their
official and personal capacities (collectively referred to as “Your Releasees”)
generally from all Claims that, as of the date when the Company Releasing
Parties sign this Agreement, the Company Releasing Parties have, ever had, now
claim to have or ever claimed to have had against you or any of Your Releasees
relating to or arising from your employment with the Company or termination or
your employment with the Company, provided that the Company Releasing Parties do
not release you from any civil Claim that is based on conduct that also
satisfies the elements of a criminal offense (“Excepted Claim”). Neither the
undersigned Company Releasing Parties’ representatives, nor the other members of
the Company’s Board (“Board”), nor the Company’s current Chief Operating
Officer, Chief Financial Officer, General Counsel, Senior Vice-President, or
Executive Vice President of R&D have knowledge or reason to believe that the
Company has any Excepted Claim against you.


7.
Confidentiality of Agreement-Related Information



You agree, to the fullest extent permitted by law, to keep all Agreement-Related
Information completely confidential. “Agreement-Related Information” means any
allegations of wrongful conduct by the Company or any of its representatives,
the negotiations leading to this Agreement and the existence and terms of this
Agreement. Notwithstanding the foregoing, you may disclose Agreement-Related
Information to your spouse, your attorney and your financial advisors, and to
them only provided that they first agree for the benefit of the Company to keep
Agreement-Related Information confidential. Nothing in this section shall be
construed to prevent you from disclosing Agreement-Related Information to the
extent required by a lawfully issued subpoena or duly issued court order;
provided that you provide the Company with advance written notice and a
reasonable opportunity to contest such subpoena or court order.


8.
Non-Disparagement



You agree not to make any disparaging statements concerning the Company,
Novelion Therapeutics, Inc., or any of its or their Affiliates, products,
services or current or former officers, directors, shareholders, or individuals
who you know are employees or agents of the Company, Novelion Therapeutics,
Inc., or their Affiliates. You represent that during the period since
November 4, 2017, you have not made any such disparaging statements. The Company
shall direct the Board and the Company’s current Chief Operating Officer, Chief
Financial Officer, General Counsel and Senior Vice-President, Executive Vice
President of R&D, Human Resources, and all employees whom it informs of the
terms of this Agreement not to make disparaging statements about you in any
communication that is not a confidential or privileged internal communication.
The Company represents that during the period since November 4, 2017, neither
members of the Board nor the individuals identified above have made any such
disparaging statements about you in any communication that is not a confidential
or privileged internal communication.


9.
Communications Concerning Your Separation



If asked about the circumstances of your separation from employment with the
Company, you shall state that you resigned for personal reasons and shall not
make any further comment about your employment separation. The Company shall
direct the Board, and all employees whom it informs of the terms of this
Agreement, if asked about the circumstances of your separation, to state that
you resigned for personal reasons, and not to make any further comment about
your employment separation. The Company shall direct the Board, and the
Company’s current Chief Operating Officer, Chief Financial Officer, General
Counsel and Senior Vice-President, Executive Vice President of R&D, Human
Resources, and all employees whom it informs of the





--------------------------------------------------------------------------------





terms of this Agreement to state in any communication that is not a confidential
or privileged internal communication only that you have left Novelion for
personal reasons and not to make any other statement or pronouncement regarding
your separation from employment.


10.
Future Cooperation



During the Severance Pay Period, you agree to respond to any inquiry from the
Board regarding the status of any matter that was within your responsibilities
as an employee of the Company. The Board shall endeavor to make any such
inquiries in a manner that does not interfere with your personal or professional
time/responsibilities, including any efforts to transition to new employment.
You also agree to cooperate reasonably with the Company and all of its
affiliates (including its and their outside counsel) in connection with (i) the
contemplation, prosecution and defense of all phases of existing, past and
future litigation about which the Company believes you may have knowledge or
information; and (ii) responding to requests for information from regulatory
agencies or other governmental authorities (together “Cooperation Services”).
You further agree to make yourself reasonably available to provide Cooperation
Services at mutually convenient times during and outside of regular business
hours as reasonably deemed necessary by the Company’s counsel. The Company shall
not utilize this section to require you to make yourself available to an extent
that would unreasonably interfere with personal or professional responsibilities
that you may have. Cooperation Services include, without limitation, appearing
without the necessity of a subpoena to testify truthfully in any legal
proceedings in which the Company or an affiliate calls you as a witness. The
Company shall reimburse you for any reasonable travel expenses that you incur
due to your performance of Cooperation Services, after receipt of appropriate
documentation consistent with the Company’s business expense reimbursement
policy.


11.
Protected Disclosures and Other Protected Actions



Nothing contained in this Agreement limits your ability to file a charge or
complaint with any federal, state or local governmental agency or commission (a
“Government Agency”). In addition, nothing contained in this Agreement limits
your ability to communicate with any Government Agency or otherwise participate
in any investigation or proceeding that may be conducted by any Government
Agency, including your ability to provide documents or other information,
without notice to the Company, nor does anything contained in this Agreement
apply to truthful testimony in litigation. If you file any charge or complaint
with any Government Agency and if the Government Agency pursues any claim on
your behalf, or if any other third party pursues any claim on your behalf, you
waive any right to monetary or other individualized relief (either individually
or as part of any collective or class action); provided that nothing in this
Agreement limits any right you may have to receive a whistleblower award or
bounty for information provided to the Securities and Exchange Commission. In
addition, for the avoidance of doubt, pursuant to the federal Defend Trade
Secrets Act of 2016, you shall not be held criminally or civilly liable under
any federal or state trade secret law or under this Agreement of the
Confidentiality and Non-Competition Agreement for the disclosure of a trade
secret that (a) is made (i) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney; and
(ii) solely for the purpose of reporting or investigating a suspected violation
of law; or (b) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal.


12.
Termination of Payments



If you breach any of your obligations under this Agreement, including your
continuing obligations under the Confidentiality and Non-Competition Agreement,
in addition to any other legal or equitable remedies it may have for such
breach, the Company shall have the right to terminate its payments to you or for
your benefit under this Agreement, and to escrow such payments in an escrow
account controlled by Goodwin Procter, LLP, pending a determination by a court
of competent jurisdiction that you have breached any of such obligations under
this Agreement. The termination of such payments in the event of your breach
will not affect your continuing obligations under this Agreement.


13.
Section 409A



(a)Anything in this Agreement to the contrary notwithstanding, if at the time of
your separation from service within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), the Company determines that you
are a “specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the
Code, then to the extent any payment or benefit that you become entitled to
under this Agreement on account of your separation from service would be
considered deferred compensation subject to the 20 percent additional tax
imposed pursuant to Section 409A(a) of the Code as a result of the application
of Section 409A(a)(2)(B)(i) of the Code, such payment shall not be payable and
such benefit shall not be provided until the date that is the earlier of (A) six
months and one day after your separation from service, or (B) your death.
 
(b)All in-kind benefits provided and expenses eligible for reimbursement under
this Agreement shall be provided by the Company or incurred by you during the
time periods set forth in this Agreement. All reimbursements shall be paid as
soon as





--------------------------------------------------------------------------------





administratively practicable, but in no event shall any reimbursement be paid
after the last day of the taxable year following the taxable year in which the
expense was incurred. The amount of in-kind benefits provided or reimbursable
expenses incurred in one taxable year shall not affect the in-kind benefits to
be provided or the expenses eligible for reimbursement in any other taxable
year. Such right to reimbursement or in-kind benefits is not subject to
liquidation or exchange for another benefit.


(c)To the extent that any payment or benefit described in this Agreement
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon your
termination of employment, then such payments or benefits shall be payable only
upon your “separation from service.” The determination of whether and when a
separation from service has occurred shall be made in accordance with the
presumptions set forth in Treasury Regulation Section 1.409A‑1(h).


(d)The parties intend that this Agreement will be administered in accordance
with Section 409A of the Code. To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code. The parties agree that this Agreement may be
amended, as reasonably requested by either party, and as may be necessary to
fully comply with Section 409A of the Code and all related rules and regulations
in order to preserve the payments and benefits provided hereunder without
additional cost to either party.


(e)The Company makes no representation or warranty and shall have no liability
to you or any other person if any provisions of this Agreement are determined to
constitute deferred compensation subject to Section 409A of the Code but do not
satisfy an exemption from, or the conditions of, such Section.


14.Other Provisions


(a)Absence of Reliance. In signing this Agreement, you are not relying upon any
promises or representations made by anyone at or on behalf of the Company.


(b)Enforceability. If any portion or provision of this Agreement (including,
without limitation, any portion or provision of any section of this Agreement)
shall to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.


(c)Waiver. No waiver of any provision of this Agreement shall be effective
unless made in writing and signed by the waiving party. The failure of a party
to require the performance of any term or obligation of this Agreement, or the
waiver by a party of any breach of this Agreement, shall not prevent any
subsequent enforcement of such term or obligation or be deemed a waiver of any
subsequent breach.


(d)Jurisdiction. You and the Company hereby agree that the Superior Court of the
Commonwealth of Massachusetts and the United States District Court for the
District of Massachusetts shall have the exclusive jurisdiction to consider any
matters related to this Agreement, including without limitation any claim of a
violation of this Agreement. With respect to any such court action, you submit
to the jurisdiction of such courts and you acknowledge that venue in such courts
is proper.


(e)Relief.


(i) You agree that it would be difficult to measure any harm caused to the
Company that might result from any breach by you of your promises set forth in
Sections 5, 7, 8 and 10 (the “Specified Sections”). You further agree that money
damages would be an inadequate remedy for any breach of any of the Specified
Sections. Accordingly, you agree that if you breach, or propose to breach, any
portion of your obligations under any of the Specified Sections, the Company
shall be entitled, in addition to all other remedies it may have, to an
injunction or other appropriate equitable relief to restrain any such breach,
without showing or proving any actual damage to the Company and without the
necessity of posting a bond. If the Company prevails in any action to enforce
this Agreement, then you also shall be liable to the Company for reasonable
attorney’s fees and costs incurred by the Company in enforcing this Agreement.


(ii) The Company agrees that it would be difficult to measure any harm caused to
you that might result from any breach by the Company of its promises set forth
in Sections 8 and 9 of this Agreement. The Company further agrees that money
damages would be an inadequate remedy for any breach of such sections.
Accordingly, the Company agrees that if the Company or any other person or
entity bound by such sections breaches, or proposes to breach, any portion of
their obligations under such sections, you shall be entitled, in addition to all
other remedies you may have, to an injunction or other appropriate





--------------------------------------------------------------------------------





equitable relief to restrain any such breach, without showing or proving any
actual damage to you and without the necessity of posting a bond. If you prevail
in any action to enforce this Agreement, then the Company also shall be liable
to you for reasonable attorney’s fees and costs incurred by you in enforcing
your rights under this Agreement.


(f)
Governing Law; Interpretation. This Agreement shall be interpreted and enforced
under the laws of the Commonwealth of Massachusetts, without regard to conflict
of law principles. In the event of any dispute, this Agreement is intended by
the parties to be construed as a whole, to be interpreted in accordance with its
fair meaning, and not to be construed strictly for or against either you or the
Company or the “drafter” of all or any portion of this Agreement.



(g)Entire Agreement. This Agreement constitutes the entire agreement between you
and the Company. This Agreement supersedes any previous agreements or
understandings between you and the Company, except the Confidentiality and
Non-Competition Agreement and any other obligations specifically preserved in
this Agreement.


(h)Time for Consideration; Effective Date. You acknowledge that you have
knowingly and voluntarily entered into this Agreement and that the Company
advises you to consult with an attorney before signing this Agreement. You
understand and acknowledge that you have been given the opportunity to consider
this Agreement for twenty-one (21) days from your receipt of this Agreement
before signing it (the “Consideration Period”). To accept this Agreement, you
must return a signed original or a signed PDF copy of this Agreement so that it
is received by Bradford J. Smith (BSmith@goodwinlaw.com) at or before the
expiration of the Consideration Period. If you sign this Agreement before the
end of the Consideration Period, you acknowledge that such decision was entirely
voluntary and that you had the opportunity to consider this Agreement for the
entire Consideration Period. For the period of seven (7) days from the date when
you sign this Agreement, you have the right to revoke this Agreement by written
notice to Mr. Smith, provided that such notice is delivered so that it is
received at or before the expiration of the seven (7) day revocation period.
This Agreement shall not become effective or enforceable during the revocation
period. This Agreement shall become effective on the first business day
following the expiration of the revocation period (the “Effective Date”).


(i)Counterparts. This Agreement may be executed in separate counterparts. When
both counterparts are signed, they shall be treated together as one and the same
document.


(j)Authority. The individual signing this Agreement on behalf of the Company
represents and warrants that he is authorized to bind the Company (and the
Affiliates, as applicable).


Please indicate your agreement to the terms of this Agreement by signing and
returning to Mr. Smith the original or a PDF copy of this letter within the time
period set forth above.





--------------------------------------------------------------------------------





Sincerely,


NOVELION SERVICES USA, INC.


By:     /s/ Ben Harshbarger      11/8/2017
BEN HARSHBARGER             Date
Member of the Board of
Novelion Services USA, Inc.




NOVELION THERAPEUTICS, INC.


By:     /s/ Ben Harshbarger      11/8/2017
BEN HARSHBARGER             Date
Member of the Board of
Novelion Therapeutics, Inc.




AEGERION PHARMACEUTICALS, INC.


By:     /s/ Barbara Chan      11/8/2017
BARBARA CHAN                Date
President
Aegerion Pharmaceuticals, Inc.








Enclosure (Exhibit A) Confidentiality and Non-Competition Agreement


You are advised to consult with an attorney before signing this Agreement. This
is a legal document. Your signature will commit you to its terms. By signing
below, you acknowledge that you have carefully read and fully understand all of
the provisions of this Agreement and that you are knowingly and voluntarily
entering into this Agreement.




/s/ Mary Szela     11/8/2017
MARY SZELA                    Date
 









